PER CURIAM.
We affirm the judgment revoking appellant’s probation and the sentence imposed by the trial court. The evidence sufficiently supports the trial court’s finding that appellant violated his probation by committing the crime of possession of burglary tools.
However, we find the evidence insufficient to support the trial court’s finding that appellant committed the crime of burglary. Therefore, we remand this case to the trial court with directions to vacate the burglary violation.
AFFIRMED but remanded with directions.
GLICKSTEIN, HURLEY and DELL, JJ., concur.